DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January 2021 (three IDS), 16 February 2021 (one IDS), and 15 July 2022 (one IDS) were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “coating a flexible framework … ” in line 2 of claims 21, 33 and 37 renders claim indefinite because it is unclear from the recited limitation “coating a flexible framework of a flexible tip portion of the integrated electrode structure” whether coating is done on a flexible framework tip portion or on the integrated electrode structure or on flexible framework substrate or on all of them. It is unclear the integrated electrode structure is formed as a substrate having conducting traces and electrodes or the integrated electrode structure is formed as a cable such as a flat flexible ribbon cable, see picture below from www.molex.com.  Therefore, the metes and bounds are unclear. 

    PNG
    media_image1.png
    418
    502
    media_image1.png
    Greyscale

Molex Flex 982660051 cable, Source: https://www.molex.com/molex/products/part-detail/cable/0982660051.

Further, claim 33 line 2 recites “coating a flexible framework substrate of a flexible tip portion of the integrated electrode structure”. If the coating is on a substrate as recited in line 2, it is unclear why “masking a trace pattern on the coated flexible framework” recited in line 4, because line 4 deemed to read as substrate and trace patterns are coated. 

Furthermore, specification fails to describe subject matter flexible framework in such a way as to reasonably convey to one skilled in the relevant art. See para. [0078] Fig. 1B a flexible framework on which the microelectrodes 102 are disposed, [0090] Fig. 3A depicts a conductive flexible framework 130, [0105] Fig. 4B the conductive flexible framework 165, [0110] Fig. 5 the conductive flexible framework 180. Would the recited limitation “coating a flexible framework of a flexible tip portion of the integrated electrode structure” be coating a flexible tip portion a flexible framework of the integrated electrode structure in claim 21, line 2? Similarly, coating a substrate of a flexible tip portion of a flexible framework of the integrated electrode structure in claim 33, line 2?

Claims 22-32 depend on claim 21, claims 34-36 depend on claim 33 and claims 38-40 depend on claim 37. Therefore, claims 21-40 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini (US 20160059004) in view of Imran (US 20160228696).
Regarding claim 21, Mercanzini teaches,
[AltContent: textbox (second dielectric material)][AltContent: arrow][AltContent: arrow][AltContent: textbox (masking and unmasked portions )][AltContent: textbox (first dielectric material)][AltContent: arrow]
    PNG
    media_image2.png
    450
    794
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (stripping second dielectric material)]
    PNG
    media_image3.png
    484
    774
    media_image3.png
    Greyscale

	Figs. 33A to 33K Mercanzini.

A method for forming (Figs. 33A to 33N) an integrated electrode structure (stimulation lead 100, Figs. 30A to 32B), comprising: 
coating a flexible framework of a flexible tip portion (flexible nature of the stimulation lead 760 enables the stimulation lead 760 to be inserted between vertebrae 815 to be positioned near the spinal cord 817, see Figs. 30A to 31, para. [0138]) of the integrated electrode structure with a first dielectric material (second silicon based barrier layer 920, see modified Fig. 33E Mercanzini above and para. [0146], [0075]); 
masking a trace pattern (photoresist layer can be used to define which areas are etched, para. [0150], photoresist layer 217 can be defined by exposing areas of the photoresist layer 217 to ultra-violet light, para. [0076] and [0079]) on the coated flexible framework with a masking material to form a masked portion and an unmasked trace pattern portion (a local etching of the second silicon based barrier layer 920 can be performed to create a silicon based barrier layer via or through hole 917 that exposes the first metal layer 915, para. [0147]); 
depositing a seed layer (metal seed layer 878, Fig. 32B) on the unmasked trace pattern portion; 
a conductive material (metal layer 925, Fig. 33G) to form an electrically conductive trace (a second metal layer 925 is deposited on the surface of the second silicon based barrier layer, para. [0148]); 
stripping the masking material from the masked portion (etching of layers, Fig. 33H, para. [0150]); 
coating the electrically conductive trace with a second dielectric material (second polymer layer 930, Fig. 33I, para. [0148]); 
stripping the second dielectric material from a distal portion of the electrically conductive trace (see openings 933, Fig. 33K); and 
electrically connecting an electrode to the distal portion of the electrically conductive trace (a thick gold layer 940 in the opening 937. The gold layer 940 can be grown by connecting all metal traces in the wafer to a perimetric metal band that allows electrical connection between the edge of the wafer and the metal opening 937, Fig. 33N and trace 915, Fig. 34A, para. [0157]).
Mercanzini does not teach plating the seed layer with a conductive material. However, Imran teaches a device and method for the stimulation of tissues and structures within a body of a patient having implantable leads comprising a flexible circuit in which,
plating the seed layer with a conductive material (gold, titanium, tungsten, titanium tungsten, titanium nitride, platinum, iridium, or platinum-iridium alloy, which is plated onto the dielectric film, para. [0013] and [0018]),
Mercanzini teaches in [0150] that photoresist layer can be used to define which areas are etched and in [0076], photoresist layer 217 can be defined by exposing areas of the photoresist layer 217 to ultra-violet light,  in which it is evident that one of ordinary skill in the art would have thought that using a mask and exposing the photoresist layer to ultra-violet light and stripping and etching the exposed layer defines conducting patters. Therefore, in view of the teachings of Imran, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming of flexible brain stimulator leads taught in para. [0075] to include a plating step as taught by Imran in para. [0018] so that it enables to form a combination of biocompatible conductive metal or alloy electrode structures onto a flexible film. 

Regarding claim 33, in addition to limitations of claim 21, Mercanzini teaches,
etching the unmasked portion to expose the flexible framework substrate (a subsequent electrochemical etch step, para. [0142], a local etching of the second silicon based barrier layer 920, Fig. 33F, para. [0147]).

Regarding claim 25 and 34-35, Mercanzini further teaches,
[Claim 25] wherein the electrode is formed from gold (thick gold layer 940 in the opening 937, Fig. 33M, para. [0155]).

[Claim 34] wherein the method further comprises overmolding the integrated electrode structure with a polymer (tube 1990 is formed by overmolding the MEMS film 110 with an epoxy, Fig. 38C, para. [0169]).

[Claim 35] wherein the method further comprises removing the polymer from an outer surface of the electrode (contacts 1970 exposed in order to conduct electrical current to the target site, para. [0169]).

Regarding claim 36, Imran further teaches, 
wherein removing the polymer from the outer surface of the electrode includes removing the polymer via an ablating step (the seed layer is patterned, either by photolithography and wet etch, or by laser ablation to form the shapes of the traces and electrodes, para. [0018]).
Therefore, in view of the teachings of Imran, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming of flexible electrode structure taught in para. [0075] to include an ablation step as taught by Imran in para. [0018] so that it enables to remove a polymer film while forming a flexible film integrated electrode structure. 

Claim(s) 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini in view of Imran as applied to claim 21 above, and further in view of Kim (US 20130126224). 
Regarding claims 22-24 modified Mercanzini does not teach depositing a second seed layer across the mask defined area; and plating the mask defined area with an electrically conductive material to form the electrode or stripping masked portions of the flexible framework or conductive metal selected from copper or nickel. However, Kim teaches a printed circuit board manufacturing method in which,
[Claim 22] wherein electrically connecting the electrode to the distal portion of the electrically conductive trace includes: 
masking the flexible framework of the integrated electrode structure proximally and distally with respect to the distal portion of the electrically conductive trace to form a mask defined area (forming an outer insulating layer on upper portions of the base substrate; forming a first metal layer, para. [0018]); 
depositing a second seed layer across the mask defined area; and plating the mask defined area with an electrically conductive material to form the electrode (forming a second seed layer on the upper portion of the outer insulating layer and on an inner wall of the blind via hole; forming a second plating resist on an upper portion of the second seed layer, para. [0018]).
[Claim 23] further comprising. stripping masked portions of the flexible framework (removing the second plating resist; and etching the exposed second seed layer through flash etching, para. [0018]). 
[Claim 24] wherein the seed layer is a conductive metal selected from the group consisting of copper, nickel, and aluminum (a conductive metal, for example, at least one of gold, silver, nickel, aluminum, copper, and an alloy thereof, para. [0049]).
Therefore, in view of the teachings of Kim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming of flexible electrode structure taught by Mercanzini to include a masking and depositing a second seed layer as taught by Kin in para. [0018] so that it enables to form a flexible film integrated electrode structure. 

Claim(s) 26-27 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini in view of Imran and further in view of Simpson (US 20030100895). 
Regarding claim 37, Mercanzini teaches,
A method for forming (Figs. 33A to 33N) an integrated electrode structure (stimulation lead 100, Figs. 30A to 32B), comprising: 
coating a flexible framework of a flexible tip portion (flexible nature of the stimulation lead 760 enables the stimulation lead 760 to be inserted between vertebrae 815 to be positioned near the spinal cord 817, see Figs. 30A to 31, para. [0138]) of the integrated electrode structure with a first dielectric material (second silicon based barrier layer 920, see modified Fig. 33E Mercanzini above and para. [0146]); 
masking a trace pattern (photoresist layer can be used to define which areas are etched, para. [0150], photoresist layer 217 can be defined by exposing areas of the photoresist layer 217 to ultra-violet light, para. [0076] and [0079]) on the coated flexible framework with a masking material to form a masked portion and an unmasked trace pattern portion (a local etching of the second silicon based barrier layer 920 can be performed to create a silicon based barrier layer via or through hole 917 that exposes the first metal layer 915, para. [0147]); 
depositing a seed layer (metal seed layer 878, Fig. 32B) on the unmasked trace pattern portion; 
a conductive material (metal layer 925, Fig. 33G) to form an electrically conductive trace (a second metal layer 925 is deposited on the surface of the second silicon based barrier layer, para. [0148]); 
stripping the masking material from the masked portion (etching of layers, Fig. 33H, para. [0150]); 
coating the electrically conductive trace with a second dielectric material (second polymer layer 930, Fig. 33I, para. [0148]); 
stripping the second dielectric material from a distal portion of the electrically conductive trace (openings 933, Fig. 33K); and 
electrically connecting an electrode to the distal portion of the electrically conductive trace (a thick gold layer 940 in the opening 937. The gold layer 940 can be grown by connecting all metal traces in the wafer to a perimetric metal band that allows electrical connection between the edge of the wafer and the metal opening 937, Fig. 33N and trace 915, Fig. 34A, para. [0157]).
Mercanzini does not teach plating the seed layer with a conductive material. However, Imran teaches a device and method for the stimulation of tissues and structures within a body of a patient having implantable leads comprising a flexible circuit in which,
plating the seed layer with a conductive material (gold, titanium, tungsten, titanium tungsten, titanium nitride, platinum, iridium, or platinum-iridium alloy, which is plated onto the dielectric film, para. [0013] and [0018]),
plating the defined area with the electrically conductive material to form a circumferential electrode (see para. [0018]).
 Therefore, in view of the teachings of Imran, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming of flexible brain stimulator leads taught in para. [0075] to include a plating step as taught by Imran in para. [0018] so that it enables to form a combination of biocompatible conductive metal or alloy electrode structures onto a flexible film. 
Modified Mercanzini does not teach circumferentially masking the flexible framework of the integrated electrode structure proximally and distally with respect to the distal portion of the electrically conductive trace to form a circumferential mask defined area; and circumferentially plating the circumferential mask defined area with the electrically conductive material to form a circumferential electrode. However, Simpson teaches a catheter having a plurality of band electrodes that are positioned at the distal-end region for applying ablation energy to biological tissue having biological fluid in which, 
circumferentially masking (masked portion 70 and non-masked portion 72, Fig. 5, para. [0042]) the flexible framework of the integrated electrode structure proximally and distally with respect to the distal portion of the electrically conductive trace to form a circumferential mask defined area; and 
Simpson teaches in [0042] the surface covering 52 wraps around approximately one half of the circumference of the electrode 40 thus leaving one half of the electrode exposed and Imran in para. [0086] teaches that the electrodes 106 can wrap around the circumference of the delivery catheter 140, in which a person of ordinary skill in the art would have thought that a circumferentially masking an electrode enables to circumferentially pate the masked area. Therefore, in view of the teachings of Simpson, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming of flexible brain stimulator leads taught in para. [0075] to include a plating step as taught by Imran in para. [0044] so that it enables to circumferentially plate a mask defined area and to form a combination of biocompatible conductive metal or alloy electrode structures onto a flexible film. If applicant disagrees, see Kim (US 20140309587), para. [0050], etching process is a process in which the outer circumferential surface is masked according to a desired pattern and Petisce (CN 102387746/ US 20140166612), para. [0015], depositing a conductive material on the first flexible dielectric material. (v) the conductive material is depositing a masking layer, (vi) in the masking layer defining a periphery of the at least one continuous connection of electrodes, traces and contact pads.

Regarding claim 38-40, Mercanzini further teaches,
[Claim 38] wherein the circumferential electrode is coaxial with the flexible framework of the flexible tip portion (see Figs. 3A, 30B and 31). 

[Claim 39] wherein the method further comprises overmolding the integrated electrode structure with a polymer (the tube 1990 is formed by overmolding the MEMS film 110 with an epoxy, Fig. 38C, para. [0169]).

[Claim 40] wherein the method further comprises removing the polymer from an outer surface of the electrode (contacts 1970 exposed in order to conduct electrical current to the target site, para. [0169]).
 
Regarding claim 26-27, Simpson further teaches,
[Claim 26] further comprising circumferentially masking (masked portion 70 and non-masked portion 72, Fig. 5, para. [0042]) the flexible framework of the integrated electrode structure proximally and distally with respect to the distal portion of the electrically conductive trace to form a circumferential mask defined area.

[Claim 27] further comprising circumferentially plating the circumferential mask defined area with the electrically conductive material to form a circumferential electrode.
Therefore, in view of the teachings of Simpson, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming a flexible brain stimulator leads taught in para. [0075] to include a circumferential plating step as taught by Imran in para. [0044] so that it enables to form a combination of biocompatible conductive metal or alloy electrode structures onto a flexible film.

Claim(s) 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini in view of Imran as applied to claim 21 above, and further in view of Werneth (US 20090149848). 
Regarding claims 28-29, modified Mercanzini does not teach electrically connecting a hollow cylindrical band to the distal portion of the electrically conductive trace or the hollow cylindrical band is coaxial with the flexible framework or electrically connecting the hollow cylindrical band includes depositing solder or coaxially aligning the hollow cylindrical band with the distal portion of the electrically conductive trace and the flexible framework. However, Werneth teaches a steerable ablation catheter having one or more ablation elements at distal end and on its shaft in which, 
[Claim 28] further comprising electrically connecting a hollow cylindrical band (band shaft electrodes 121f, Fig. 9B, para. [0165]) to the distal portion of the electrically conductive trace (121, Figs. 13 and 14).

[Claim 29] wherein the hollow cylindrical band is coaxial (see Figs. 9B and 13) with the flexible framework of the flexible tip portion.
Therefore, in view of the teachings of Werneth, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming a flexible integrated electrode structure in para. [0075] to include a step of electrically connecting a hollow cylindrical band to the distal portion of the conductive trace that enables to swage the hollow band to the flexible integrated electrode structure.

Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini in view of Imran as applied to claim 21 above, and further in view of Werneth and Gafford (US 20160184041). 
Regarding claim 30, modified Mercanzini does not teach electrically connecting the hollow cylindrical band includes depositing solder or reflowing the solder to electrically couple the hollow cylindrical band with the distal portion of the electrically conductive trace. However, Gafford teaches a planar multilayer assembly having flexible layer in which, 
[Claim 30] wherein electrically connecting the electrically conductive trace includes depositing solder on the distal portion of the electrically conductive trace (electrical connections are completed by solder paste reflow or solder immersion, para. [0222]).
Gafford teaches in para. [0222] and [0240] that attaching surface mount components to rigid and flexible sections via soldering or reflow in which it is obvious that a cylindrical band 121 as taught by Werneth can be attached to a conducting trace 117b by solder paste reflow or solder immersion. Therefore, in view of the teachings of Gafford, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of depositing or forming a flexible electrode structure to include a solder paste reflow method so that it enables to attach electrically conducting traces to a hollow cylindrical band. 


Allowable Subject Matter
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 31-32 would be allowable for disclosing a method of forming an integrated electrode structure in which, wherein electrically connecting the hollow cylindrical band to the distal portion of the electrically conductive trace includes coaxially aligning the hollow cylindrical band with the distal portion of the electrically conductive trace and the flexible framework; and wherein electrically connecting the hollow cylindrical band to the distal portion of the electrically conductive trace further includes reflowing the solder to electrically couple the hollow cylindrical band with the distal portion of the electrically conductive trace.

Mercanzini fails to teach a hollow cylindrical band or plating a seed layer with a conductive material to form and electrically conductive trace. Though Werneth teaches cylindrical band (a band shaft electrodes 121f, Fig. 9B), Werneth fails to teach coaxially aligning the hollow cylindrical band with the distal portion of the electrically conductive trace or electrically connecting the hollow cylindrical band to the distal portion of the electrically conductive trace includes reflowing the solder to electrically couple the hollow cylindrical band with the distal portion of the electrically conductive trace. Imran or Simpson or Gafford does not teach connecting a hollow cylindrical band to the conductive trace. 
Therefore, claim 31 would be allowable and claim 32 would be allowable because claim 32 dependents on claim 31. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Greenberg (US 20150296626) teaches a method of forming a polymer material neural stimulation device comprising layer of polymer, a layer of metal is applied to the polymer and patterned by wet etch to create electrodes and leads for those electrodes, a second layer of polymer is applied over the metal layer and patterned to leave openings for the electrodes, or openings are created later by means such as laser ablation.

Prior art of record Petisce (US 20150276651) teaches a method for fabricating analyte sensor components comprises providing an inorganic substrate having a release layer, a first flexible dielectric layer and a second flexible dielectric layer insulating there between electrodes, contact pads and traces connecting the electrodes and the contact pads of a plurality of sensors. 

Prior art of record Kim (US 20080108221) teaches a method of forming microprobe tips elements having a variety of configurations such as the tips are formed from the same material or the tips are formed from a different material and/or may include a coating material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729